SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMay 31, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto AURA SYSTEMS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4106894 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 4000 Redondo Beach Ave., Suite 100 Redondo Beach, California 90278 (Address of principal executive offices) Registrant's telephone number, including area code: (310) 643-5300 Former name, former address and former fiscal year, if changed since last report: Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YES [ X ]NO[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [ X ]NO[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated file, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Act). Large Accelerated Filer  Accelerated Filer  Non-accelerated filer  Smaller Reporting Company [x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo [x] 1 APPLICABLE ONLY TO REGISTRANTS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesNo Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the latest practicable date. Class Outstanding July 8, 2014 Common Stock, par value $0.0001 per share 109,049,032 shares 2 AURA SYSTEMS, INC. INDEX Index Page No. PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Balance Sheets as of May 31, 2014 and February 28, 2014 4 Condensed Statements of Operations for the Three months Ended May 31, 2014 and 2013 5 Condensed Statements of Cash Flows for the Three months Ended May 31, 2014 and 2013 6 Notes to Condensed Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM 4T. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 ITEM 6. Exhibits 20 SIGNATURES AND CERTIFICATIONS 21 3 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AURA SYSTEMS, INC. BALANCE SHEETS (Unaudited) As of May 31, As of Februay 28, 2014 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $50,000 at May 31 and February 28, 2014, respectively Inventory - current Other current assets Total current assets Deposits Property, plant, and equipment, net Inventory, non-current, net of allowance for obsolete inventory of $2,316,251and $2,412,538 at May 31 and February 28, 2014,respectively Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Customer advances Notes payable Convertible notes payable, net of discount Notes payable and accrued interest- related party Total current liabilities Convertible note payable, net of discount Convertible note payable and accrued interest-related party, net of discount Total liabilities Stockholders' deficit: Common stock, $0.0001 par value; 150,000,000 shares authorized at May 31 and February 28, 2014; 109,049,032 and 88,914,499 issued and outstanding at May 31 and February 28, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to these unaudited financial statements. 4 AURA SYSTEMS, INC. STATEMENTS OF OPERATIONS FOR THREE MONTHS ENDED MAY 31, 2 (Unaudited) May 31, Net Revenues $ $ Cost of goods sold Gross Profit Operating expenses: Engineering, research and development expenses Selling, general and administrative expenses Total operating expenses Loss from operations ) ) Other (income) and expense: Interest expense, net Other income, net ) ) Total other (income) expense Net Loss $ ) $ ) Total basic and diluted loss per share $ ) $ ) Weighted average shares used to compute basic and diluted loss per share *Basic and diluted weighted average number of shares are equivalent since the effect of potential dilutive securities is anti-dilutive. See accompanying notes to these unaudited financial statements. 5 AURA SYSTEMS, INC. STATEMENTS OF CASH FLOWS FOR THE THREE MONTHS ENDED MAY 31, 2 (Unaudited) Cash flow from operating activities: Net Loss $
